DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon further search and consideration, the prior art fails to teach a detector comprising an RLC circuit and a transistor such that the transistor changes the resonant frequency of the RLC circuit based on detection of a physical parameter, all supported on a substrate with a diameter no greater than 1 centimeter, and configured for injection or implantation within a subject (see claim 1).  Similarly, for claim 21, the prior fails to teach a device having a substrate and a circuit thereon, wherein the circuit electromagnetically couples to an imaging device based on a resonant circuit alterable in response to detecting a physiological and/or biochemical parameter, and more so that it is, as a whole, no longer than 1 centimeter in any diameter measurement, as claimed.

Further search resulted in the following two additional references being discovered, but which fail to read on the claimed invention:

WO 00/38570 to Ishikawa et al.
“A substantially spherical semiconductor ball implanted in orthopedic structures for sensing” (see Abstract).  “The transducer(s) 160 are fabricated on or near the surface of the ball 110 where exposure to a portion of a biological medium in which a parameter is to be sensed or affected by an actuator is better accommodated” (see page 10, end of first paragraph).  The device includes an inductive coil for providing power to the circuitry (see page 9, last paragraph).  “Integration of ball sensors along the catheter, guidewire, or other insertable instrument with remote visualization capability allows for magnetic resonance imaging” (see page 45, last paragraph).   “applications include monitonng changes in ion concentration, pH, electncal activity (EKG, EEG), levels of glucose, proteins, lipids. carbohydrates, enzymes, hormones, hemoglobin, cell integπns, vanations in temperature, pressure, position, velocity, emissions of x-rays, light, sound, infrared, changes in rhythm or frequency, and the like” (see page 42, first paragraph).  “In applications where information regarding ionic activity or concentration is sought, one embodiment of a sensor 160 utilizes an ion-sensitive field effect transistor ISFET which is essentially an insulated gate field effect transistor (IGFET) without its metal gate” (see page 14, last paragraph).  However, there is no discussion of how the circuit couples with an MRI device, nor is there discussion of how the transistor would modify the resonance frequency of an RLC circuit, since there is no RLC circuit explicitly described.

Bozkurt (US Patent Pub. No. 2017/0127975)
Bozkurt teaches “injectable biophotonic sensors [and] … methods of and devices for delivering the injectable biophotonic sensors to a subject” (see Abstract).  Paragraph 92 states: “These capsules and systems presented in this Example can be injected subcutaneously in the animal, such as and without limitation in the neck region right beneath an electronic collar that carries a bidirectional radio for communicating with a remote base station or data aggregator (see FIG. 2). The collar can also host inductive coupling loops to power and communicate with the capsule. The capsule can contain, for example, four groups of elements: (1) sensors, (2) one or more integrated circuit(s) (e.g. an application specific integrated circuit (ASIC), (3) a coil inductor with a ferrite core, and (4) a capacitor. The sensors, either individually or collectively, can be configured to detect one or more physiological parameters or characteristics and provide physiologic data to and/or perform analysis of the physiologic data, such as and without limitation, near-infrared spectroscopy (NIRS), pulse oximetry, and/or photoplethysmogram (PPG). The integrated circuit can contain one or more of any of the following: amplifier(s), oscillator(s), rectifier(s), filter(s), bandgap references, multiplexer(s), analog-to-digital converter(s), resistor(s), and transistor(s). Specific examples of these components and their inclusion in an integrated circuit will be appreciated by one of ordinary skill in the art.”  Since this is biophotonic and mentions coordinating with imaging such as NIRS, there is no need for an RCL circuit to be included for which a resonance frequency is altered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799